

116 HR 3292 IH: Aamodt Litigation Settlement Completion Act of 2019
U.S. House of Representatives
2019-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3292IN THE HOUSE OF REPRESENTATIVESJune 14, 2019Mr. Luján (for himself, Ms. Haaland, and Ms. Torres Small of New Mexico) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Aamodt Litigation Settlement Act, and for other purposes.
	
 1.Short titleThis Act may be cited as the Aamodt Litigation Settlement Completion Act of 2019. 2.Amendments to Aamodt Litigation Settlement Act (a)Definition of 611(g) AgreementSection 602 of the Aamodt Litigation Settlement Act (Public Law 111–291; 124 Stat. 3134) is amended—
 (1)by redesignating paragraphs (1) through (23) as paragraphs (2) through (24), respectively; and (2)by inserting before paragraph (2) (as so redesignated) the following:
					
 (1)611(g) AgreementThe term 611(g) Agreement means the agreement to be executed by the United States, the State, the Pueblos, the County, and the City pursuant to section 611(g)..
 (b)Construction Costs for Pueblo Water FacilitiesSection 611(f) of the Aamodt Litigation Settlement Act (Public Law 111–291; 124 Stat. 3138) is amended—
 (1)in paragraph (1)— (A)in subparagraph (A), by striking $106,400,000 and inserting $256,400,000; and
 (B)by striking subparagraph (B) and inserting the following:  (B)ExceptionOf the amount described in subparagraph (A)—
 (i)the initial $106,400,000 shall be increased or decreased, as appropriate, based on ordinary fluctuations in construction costs since October 1, 2006, as determined using applicable engineering cost indices; and
 (ii)any amounts made available in excess of the amount described in clause (i) shall be increased or decreased, as appropriate, based on ordinary fluctuations in construction costs since October 1, 2018, as determined using applicable engineering cost indices.; and
 (2)in paragraph (3), by inserting and the 611(g) Agreement after the Cost-Sharing and System Integration Agreement. (c)Funding for Regional Water SystemSection 617(a)(1)(B) of the Aamodt Litigation Settlement Act (Public Law 111–291; 124 Stat. 3147) is amended—
 (1)by striking $50,000,000 and inserting $200,000,000; and (2)by striking 2024 and inserting 2028.
 (d)Execution of agreement under section 611(g)Section 621 of the Aamodt Litigation Settlement Act (Public Law 111–291; 124 Stat. 3149) is amended by striking subsections (a) and (b) and inserting the following:
				
 (a)ApprovalTo the extent the Settlement Agreement, the Cost-Sharing and System Integration Agreement, and the 611(g) Agreement do not conflict with this title, the Settlement Agreement, the Cost-Sharing and System Integration Agreement, and the 611(g) Agreement (including any amendments to the Settlement Agreement, the Cost-Sharing and System Integration Agreement, and the 611(g) Agreement that are executed to make the Settlement Agreement, the Cost-Sharing and System Integration Agreement, or the 611(g) Agreement consistent with this title) are authorized, ratified, and confirmed.
 (b)ExecutionTo the extent the Settlement Agreement, the Cost-Sharing and System Integration Agreement, and the 611(g) Agreement do not conflict with this title, the Secretary shall execute the Settlement Agreement, the Cost-Sharing and System Integration Agreement, and the 611(g) Agreement (including any amendments that are necessary to make the Settlement Agreement, the Cost-Sharing and System Integration Agreement, or the 611(g) Agreement consistent with this title).. 
 (e)Final decreeSection 623(e) of the Aamodt Litigation Settlement Act (Public Law 111–291; 124 Stat. 3152) is amended—
 (1)in paragraph (2), by striking 2024 and inserting 2028; and (2)in paragraph (5)(A), by striking 2024 and inserting 2028.
				